Title: To Thomas Jefferson from George Alexander Otis, 5 December 1820
From: Otis, George Alexander
To: Jefferson, Thomas


            Sir,
            Philadelphia
5th Decem 1820
          I have the honour to address to you the second volume of my translation; which I have laboured with all the industry and care I am capable of, and should deem myself amply rewarded if it is so fortunate as to find acceptance with the highest authority in my Country.The President Adams is so good as to wish me well and success to my labours; but he complains that in the first Volume, there is “too manifest a disposition to bestow the laurels on the Southern States, which ought to decorate the brows of the northern.” As for myself, I feel no interest but for truth; considering the American nation as a whole, I as much participate in, and sympathize with the reputation and the glory which irradiates the South, as in that which gleams in the east. ‘I will mention an instance, continues the same gentleman, which you may attribute, if you please, to my vanity.’ The speeches of Richard Henry Lee, and John Dickinson upon the question of Independence are gross impositions on mankind.” “I encourage however the propagation of the work upon all occasions, though it appears to me too much like Davilas History of the civil wars in France, which although it may compare as a composition with Livy, Thucydides or Sallust, and although it professes a wonderful impartiality, yet is as manifestly an apology for Catharine de Medicis and the Cardinal de Lorraine, as Hume’s History of England is for the Stuarts. “It is a tedious thing for me to read three Volumes, but if my life is spared and strength remains, I will read them, and then if I can in conscience, will retract all that I have said about them.”—I ask pardon for taking the liberty of thus intimating the opposition which  is likely to be made to my success in New England; as an apology for which, I have nothing to offer but the kind interest which you were pleased to express in the general tone of your letter for the interests of my enterprise; and which I have no hope of any other recompense for executing than that of the approbation of those I most revere. Except indeed it should induce Mr Monroe to appoint me to some office such as my talents fit me for, and which I have already mentioned to him, and was heard with encouragement. I have lost an independent fortune within a few years by misfortune. My character is acknowledged by every one spotless.  If you find it in your noble breast to further my views, it cannot add to the veneration I already bear you, but it will to my happiness and success.The last volume is in press and will be published next month. I must frankly declare that I think this work calculated to do much good; and that if I had not undertaken it I know of no person in the United S. that would have done it. In all probability, fifty years might have elapsed before it would have been translated. I therefore feel that I have deserved well of my country.I remain with that profound respect which I cannot but feel, and with a sense of real obligation, Sir, Your most faithful and obedient ServentGeorge Alexander Otis